IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JAMES THOMAS,                          NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D13-2499

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed November 13, 2014.

Petition for Belated Appeal -- Original Jurisdiction.

Robert L. Thirston, II, Panama City, for Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is denied on the merits.

BENTON, ROBERTS, and RAY, JJ., CONCUR.